Citation Nr: 0123083	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for dementia, claimed as 
due to exposure to chemical herbicides.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from February 1964 to May 
1985.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
dementia (also claimed as an amnestic disorder) due to 
exposure to chemical herbicides.


REMAND

The veteran seeks compensation for an organic brain 
syndrome, claimed as dementia and an amnestic disorder.  His 
primary contention is that his dementia is the result of 
exposure to chemical herbicides during his period of 
military service in Vietnam.  His service records show that 
he served in Vietnam with the United States Army.

Reasons for remand

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The veteran has presented VA and private medical records 
which show a current diagnosis of dementia and private MRI 
and CT studies of his brain which reveal the presence of 
cerebrocortical and cerebellar atrophy.  Included in these 
records is a February 2001 statement from a private 
physician, Dr. J. I., who noted that the veteran suffered 
from dementia and who included the following statement:

"In view of recent studies, I feel there is 
indication that the (veteran's) dementia may well 
be related to his exposure to Agent Orange. . ."

While Dr. J. I. cited to "recent studies" to support his 
opinion, the Board notes that he did not identify with 
specificity those studies.  In June 2001, approximately four 
months after Dr. J. I.'s opinion was received by the RO, the 
veteran submitted a photocopied excerpt of a survey of 
several medical studies of various sample groups of persons 
exposed to the active chemical ingredients, including those 
chemicals used in the defoliants sprayed in Vietnam, as 
compared to sample control groups of unexposed persons, for 
neurological pathology.  The survey was accompanied by a 
written statement from the veteran's representative which 
indicated that Dr. J. I. had provided the survey excerpt and 
that it purportedly showed a correlation between dementia and 
Agent Orange exposure.  However, the excerpt submitted did 
not show any hypothesis or medical conclusion or any 
information regarding the authors of the study or their 
credentials.  

The Board here observes that the United States Court of 
Appeals for Veterans claims has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   Dr. J. 
I.'s opinion does indicate a possible nexus between the 
veteran's dementia and his period of service such that there 
exists the reasonable possibility that further evidentiary 
development would aid in substantiating the veteran's claim.  

The Board therefore believes that this case should be 
remanded to the RO so that Dr. J. I. may be contacted and 
asked to elucidate and expand upon the opinion which he 
presented in February 2001 and to identify the studies which 
formed the basis for it.  In addition, the veteran and his 
representative should be contacted by the RO and given 
sufficient opportunity to furnish additional evidence in 
support of the veteran's claim.  The RO should also request 
that a VA physician with the appropriate qualifications 
review the veteran's claims file, clarify his mental 
diagnosis or diagnoses, and offer an opinion as to whether it 
is as likely as not that any currently diagnosed dementia is 
related to his period of active military service, including 
whether it is as likely as not that his diagnoses were the 
result of exposure to chemical herbicides in service.  If the 
VA physician determines after his review of the veteran's 
claims file that a physical examination of the veteran is 
necessary, one should be scheduled.

This case is accordingly REMANDED to the RO for the following 
action:

1.  The RO should request the veteran 
(via his designated representative) to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claim of entitlement to 
service connection for dementia.  After 
obtaining any necessary authorization 
from the veteran (or his representative 
or guardian), the RO should attempt to 
obtain a copy of all indicated records 
not already associated with the claims 
folder.

2.  The RO should contact Dr. J.I. and 
request that he provide a detailed 
explanation which expands upon his 
statement of February 2001 in which he 
indicated that the veteran's dementia was 
etiologically related to exposure to 
Agent Orange.  The RO should request that 
Dr. J.I. provide references to or copies 
of the specific study or studies, as well 
as any other medical authorities, which 
he cites as being supportive of his 
opinion.  Any information received from 
Dr. J.I. should be associated with the 
veteran's VA claims folder.

3.  If the RO is unsuccessful in 
obtaining any further evidence from Dr. 
J.I. and/or any pertinent medical records 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide a copy of such records.  

4.  Thereafter, the RO should review the 
veteran's claims file and ensure that the 
above development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA.

5.  After the aforementioned development 
has been carried out, the RO should 
request that a VA physician  review the 
veteran's claims file in order to 
determine the relationship, if any, 
between the veteran's claimed dementia 
and his military service, in particular 
alleged exposure to herbicides in 
Vietnam.  If the reviewing physician 
determines that a physical examination 
of the veteran is necessary, one should 
be scheduled.  

After reviewing the claims file and, if 
deemed necessary, examining the veteran, 
the VA physician should provide an 
opinion as to whether it is as least as 
likely as not that any dementia 
currently present is related to his 
period of active military service, 
including whether it is as likely as not 
that such was the result of exposure to 
chemical herbicides. 

The physician's report should be 
associated with the veteran's VA claims 
folder.

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for dementia.  If the benefit 
sought on appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

